DETAILED ACTION

Status of Claims
Claims 1, 3-8, and 10-22 are pending.  Of the pending claims, claims 1, 3-7, 15, and 18-22 are presented for examination on the merits, and claims 8, 10-14, 16, and 17 are withdrawn from examination.
Claim 1 is currently amended.  Claims 8, 16, and 17 are withdrawn-currently amended.  Claims 18-22 are new.

Status of Previous Objection to the Drawings
The previous objection to the drawings for not including reference signs mentioned in the description is withdrawn in view of the replacement drawing sheets filed 06/01/2022.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 2 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Objection to the Drawings
The drawings are objected to for being illegible.  Specifically, reference numbers in Figure 8 and Figure 11, which were filed on 06/01/2022 as replacement drawing sheets, are blurry.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 7, 15, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 5,372,845 to Rangaswamy et al. (“Rangaswamy”).
Regarding claim 1, Rangaswamy discloses clad powders.  Abstract.  The powder is composed of a core material particle (core material) and a coating material (sintering additive).  Abstract; col. 5, lines 1-15; col. 7, lines 33-64.  The coating material can be embedded into the surface of the core particle.  Col. 7, lines 60-64.  The core material may be Al and its alloys.  Col. 11, lines 53-57.  The coating material can be one or more of Al, Ti, Si, Ni, Fe, and their alloys.  Col. 11, lines 58-62.  
Although Rangaswamy does not label the coating materials as “sintering additives,” they are compositionally identical to the metals and alloys listed in the disclosure of the instant application (page 11, lines 21-22 to page 12, lines 1-2), thereby meeting the claim limitation.  See MPEP § 2112.01.
The phrase “for forming a three-dimensional object” is not given patentable weight because it merely recites a future or intended use of the powder, and the phrase does not impart any structural or chemical limitations to the powder.  See MPEP § 2111.02(II).  Thus, Rangaswamy’s teaching of a powder that meets the limitations recited in the body of the claim meets the limitations recited in the preamble regardless of whether Rangaswamy’s powders are used to make a three-dimensional object.
It is noted that Rangaswamy teaches that the powders are useful for preparing a thermal spray coating.  Col. 1, lines 11-15.  Thermal spray coatings are applied to metallic and non-metallic substrates.  Col. 1, lines 20-22.  The substrate and coating together form a three-dimensional object.  Therefore, Rangaswamy teaches a powder for use in forming a three-dimensional object.
Regarding claim 6, Rangaswamy teaches that the core material can be one or more metals selected from the group consisting of Fe, Ni, Co, Cu, Cr, Al, Ti, and their alloys.  Col. 11, lines 53-57.  The coating material can be one or more metals selected from the group consisting of Al, Ti, Ta, Mo, Si, Co, Ni, Fe, and their alloys.  Col. 11, lines 58-62.  For a core particle containing Al+Fe, Al+Ti, or Al-Cu, for example, and a coating material of Fe, Ti, or Cu, all of the coating material would constitute the core particle material.
Regarding claim 7, Rangaswamy does not state that the solubility of the solid phase in the liquid phase is higher than the solubility of the liquid phase in the solid phase when the powder is subjected to sintering.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the composition of the Rangaswamy’s powders are compositionally identical to the metals and alloys listed in the disclosure of the instant application (page 11, lines 21-22 to page 12, lines 1-2).  Thus, any claimed properties, such as solubility, are expected to also be present in the powders of Rangaswamy.
Regarding claim 15, Rangaswamy teaches a drum (40) (container) that contains the powders.  FIG. 3; col. 10, lines 19-37.
Regarding claim 19, Rangaswamy teaches that the coating material can be Si and its alloys.  Col. 11, lines 58-62.
Regarding claim 21, Rangaswamy teaches that the core material particle can be Al (elemental Al) or its alloys (Al alloys).  Col. 11, lines 53-57.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy, as applied to claim 1 above, and further in view of US 2011/0217555 (A1) to Kadomura (“Kadomura”).
Regarding claims 3 and 4, Rangaswamy does not teach a resin on the powder.
Kadomura, directed to a granulated powder, teaches that acrylic resin can be adsorbed onto the surface of secondary particles to reduce the chance of contact between the particle and the outside air, thereby protecting metal particles from oxygen, moisture, and the like.  Para. [0071].  It would have been obvious to one of ordinary skill in the art to have coated the powders of Rangaswamy with a resin because it would reduce the amount of contaminants the powder is exposed to prior to its use in a spray process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy, as applied to claim 1 above, and further in view of US 4,915,987 to Nara et al. (“Nara”).
Regarding claim 5, Rangaswamy teaches that the coating material is embedded into the surface of the core material particle (col. 7, lines 60-64), but is silent regarding the specific depth of the embedding.
Nara, directed to methods of improving the quality of the surface of solid particles, teaches fixing solid (child) particles (corresponds to sintering additive) to the surface of (mother) particle cores (corresponds to core) by striking.  Col. 1, lines 11-16; col. 3, lines 15-29.  There is a need to prevent lumping of particles and to improve dispersion.  Col. 1, lines 64-68; col. 2, lines 1-10.  There is also a concern of child particles being easily removed and particle components being segregated when the particles are subjected to work in other processes.  Col. 2, lines 26-33.  To address this problem, the child particles are fixed on or in the mother particle.  In some embodiments, the striking process causes approximately half the diameter of the child particles are embedded (FIG. 1(6) – particles ‘b’ or ‘c’) or completely submerged (FIG. 1(7) – particles ‘b’) in the mother particle (‘a’) (embedded by a length that is greater than or equal to 10% of a volume average particle diameter of the sintering additive).  It would have been obvious to one of ordinary skill in the art to have carried out the milling process of Rangaswamy such that the coating material is embedded up to a depth of the whole coating material particle in the core particle in order to ensure a secure attachment to the core particle to prevent detachment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy, as applied to claim 1 above.
Regarding claim 18, Rangaswamy teaches that the coating material has a particle size in the range of about 0.1 to 20 microns such as about 2 microns or less (col. 8, lines 23-39), which overlaps the claimed range.  The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).         

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy, as applied to claim 1 above, and further in view of US 2015/0337423 (A1) to Martin et al. (“Martin”).
Regarding claim 20, Rangaswamy does not teach an oxide film or an oxide film being thinner or non-existent where the coating material is embedded.  However, it is known that aluminum self-passivates with an oxide scale, and mechanical force breaks up oxide scale and enables particles to consolidate better.  Martin at para. [0003].  Thus, the Al core particles in Rangaswamy would inherently have an oxide coating due to the self-passivating nature of Al when exposed to the atmosphere.  Because the powders of Rangaswamy are made by milling (constant application of mechanical force and local pressing between particles and balls in the mill), one of ordinary skill in the art would have expected the resulting composite powders of Rangaswamy to have had less or thinner oxide at the places where the coating material is embedded into the core particle.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy, as applied to claim 1 above, and further in view of US 2019/0024216 (A1) to Giri et al. (“Giri”).
Regarding claim 22, Rangaswamy teaches that the core material particle can be Al or its alloys (col. 11, lines 53-57), but does not specify an aluminum alloy containing silicon and magnesium.
Giri, directed to aluminum alloys and aluminum-based microstructures useful for generating hydrogen gas, discloses Al alloy powders that may contain alloying elements of Mg and Si.  Para. [0003], [0048].  These powders can be used in the coating of the surface of components or parts by a thermal or cold spray process.  Para. [0048].  It would have been obvious to one of ordinary skill in the art to have selected any aluminum alloy, such as aluminum alloy containing magnesium and silicon, for the core material in Rangaswamy’s powders because of the utility of the Giri’s powders in a thermal spray process for creating objects useful for energy generation.

Claims 1, 5-7, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0279703 (A1) to Clare et al. (“Clare”) in view of Nara.
Regarding claims 1, 19, and 21, Clare teaches a powder used in a method of additive manufacturing (powder for forming a three-dimensional object).  Abstract.  The powder comprises a first component (1) (core material) and a second component (2) (sintering additive) adhered onto the first component.  Abstract; FIG. 1; para. [0017], [0018].  The first component can be aluminum.  Para. [0023].  The second component can be at least one material selected from the group of copper, silicon, magnesium, zinc, and tin.  Para. [0023].
Although Clare does not label the coating materials as “sintering additives,” they are compositionally identical to the metals and alloys listed in the disclosure of the instant application (page 11, lines 21-22 to page 12, lines 1-2), thereby meeting the claim limitation.  See MPEP § 2112.01.
Clare teaches that the second component particles are bonded to or satellited to the particles of the first component (para. [0013]), but are silent as to whether the bonding comprises embedding.
Nara, directed to methods of improving the quality of the surface of solid particles, teaches fixing solid (child) particles (corresponds to sintering additive) to the surface of (mother) particle cores (corresponds to core) by striking.  Col. 1, lines 11-16; col. 3, lines 15-29.  There is a need to prevent lumping of particles and to improve dispersion.  Col. 1, lines 64-68; col. 2, lines 1-10.  There is also a concern of child particles being easily removed and particle components being segregated when the particles are subjected to work in other processes.  Col. 2, lines 26-33.  To address this problem, the child particles are fixed on or in the mother particle.  In some embodiments, the striking process causes approximately half the diameter of the child particles are embedded (FIG. 1(6) – particles ‘b’ or ‘c’) or completely submerged (FIG. 1(7) – particles ‘b’) in the mother particle (‘a’).  It would have been obvious to one of ordinary skill in the art to have carried out the adhering process of Clare (para. [0026]) such that second component is embedded up to a depth of the whole second component particle in the first particle in order to ensure a secure attachment to the first particle to prevent detachment.
Regarding claim 5, in some embodiments in Nara, the striking process causes approximately half the diameter of the child particles are embedded (FIG. 1(6) – particles ‘b’ or ‘c’) or completely submerged (FIG. 1(7) – particles ‘b’) in the mother particle (‘a’) (embedded by a length that is greater than or equal to 10% of a volume average particle diameter of the sintering additive).
Regarding claim 6, Clare teaches that it may be desirable to combine a small quantity of second material to the first material in order to provide a uniform distribution of the additive throughout the powder (all elements that constitute the sintering additive are included among elements of the core material).  Para. [0017], [0018].  
Regarding claim 7, Clare does not state that the solubility of the solid phase in the liquid phase is higher than the solubility of the liquid phase in the solid phase when the powder is subjected to sintering.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the composition of the Clare’s powders are compositionally identical to the metals and alloys listed in the disclosure of the instant application (page 11, lines 21-22 to page 12, lines 1-2).  Thus, any claimed properties, such as solubility, are expected to also be present in the powders of Clare.
Regarding claim 15, Clare teaches that the powders can be put into a powder holder comprising at least one container.  Para. [0039], [0044], [0045].
Regarding claim 18, Clare teaches that the diameter of the second component particle may be in the range of 0.5 µm to 100 µm such as between 0.25 µm to 5 µm.  Para. [0029], [0030].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Nara, as applied to claim 1 above, and further in view of Kadomura.
Regarding claims 3 and 4, Clare does not teach a resin on the powder.
Kadomura, directed to a granulated powder, teaches that acrylic resin can be adsorbed onto the surface of secondary particles to reduce the chance of contact between the particle and the outside air, thereby protecting metal particles from oxygen, moisture, and the like.  Para. [0071].  It would have been obvious to one of ordinary skill in the art to have coated the powders of Clare with a resin because it would reduce the amount of contaminants the powder is exposed to prior to its use in an additive manufacturing process.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Nara, as applied to claim 1 above, and further in view of Martin.
Regarding claim 20, Clare does not teach an oxide film or an oxide film being thinner or non-existent where the coating material is embedded.  However, it is known that aluminum self-passivates with an oxide scale, and mechanical force breaks up oxide scale and enables particles to consolidate better.  Martin at para. [0003].  It is also known that oxides inhibit sintering.  Martin at para. [0003].  Thus, the Al core particles in Clare would inherently have an oxide coating due to the self-passivating nature of Al when exposed to the atmosphere.  
The powders of Clare can be made by any suitable means.  Para. [0026].  Nara teaches adhering particles by striking (constant application of mechanical force and local pressing between particles and balls in the mill).  Thus, one of ordinary skill in the art would have expected the resulting composite powders of Clare, if made by a striking process, to have had less or thinner oxide at the places where the coating material is embedded into the core particle.  Furthermore, one of ordinary skill in the art would have been motivated to have made the powders of Clare by a striking process so that the oxide could be removed, thereby improving adhesion of the powders when subjected to an additive manufacturing process.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Nara, as applied to claim 1 above, and further in view of US 2017/0014937 (A1) to Wilhelmy et al. (“Wilhelmy”).
Regarding claim 22, Clare does teaches that the first component may be a metal such as aluminum (para. [0021], [0023]), but does not specify aluminum alloy comprising silicon and magnesium.
Wilhelmy, directed to metal powders for use in additive manufacturing and aluminum products made from such metal powders, discloses that example multiple-metal particles include 6xxx aluminum alloy, which contains both silicon and magnesium.  Para. [0030].  The selection of particle composition enables one to tailor physical properties among other properties.  Para. [0035].  It would have been obvious to one of ordinary skill in the art to have selected any aluminum alloy, such as aluminum alloy 6XXX containing magnesium and silicon, for the first component in Clare’s powders because one can customize the properties of the final aluminum product fabricated.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered.
Applicant's election with traverse of Group I in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the grounds that the search burden is not a serious search and that all inventions can be examined.  
In response, this is not found persuasive.  A search for the powder would not constitute a search for a method of using the powder or an apparatus that may be used to manufacture an object comprising the powder.  In the specific case of the apparatus, the powder is merely a material worked upon and would not limit the structural limitations of that invention; therefore, the search strategy used to search the apparatus would not require a search of the powder.  Furthermore, a search of the apparatus does not require a search of the method since the apparatus needs to only be capable of performing a method.  Thus, there would be a serious search burden given that the search strategies and classification diverge.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments with respect to Ito have been considered but are moot because it is not relied upon to reject the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 26, 2022